Appeal and cross appeals from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered July 27, 2005. The order, after a nonjury trial, among other things, denied the motion of plaintiff for leave to amend the complaint and/or to conform her pleadings to the proof and granted judgment in favor of plaintiff based on defendants’ violation of General Business Law § 349.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Scudder, J.E, Kehoe, Martoche and Green, JJ.